DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 	Claims 1, 5-9, 12, 13, and 15-20 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1, 5-9, 12, 13, and 15-20 are currently under consideration.

Rejections Withdrawn
	Rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

	The provisional rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 of copending Application No. 16/989702 is withdrawn.

Double Patenting
Claims 1, 5-9, 12, and 15-20 remain provisionally rejected and claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-23 of copending Application No. 16/975137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are directed to species of the instant claims reciting fusion proteins of instant claims comprising instant SEQ ID NOs: 31-32. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 6/14/22, Applicant requests provisional rejections be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642